ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Goodloe Marine, Inc.                       )      ASBCA No. 60038
                                           )
Under Contract No. W912P8-12-C-0056        )

APPEARANCE FOR THE APPELLANT:                     Maria L. Panichelli, Esq.
                                                   Cohen Seglias Pallas Greenhall & Furman PC
                                                   Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                  Stephan C. Roth, Esq.
                                                    District Counsel
                                                  J. Emmanuel I. Santa Teresa, Esq.
                                                  David R. Dyer, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, New Orleans

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 January 2016

                                           /·~~~tt-~i~/~{· .
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60038, Appeal of Goodloe Marine, Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals